United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-2338
                                  ___________

Rudolph George Stanko, and on           *
behalf of prisoners imprisoned          *
with the Federal Bureau of Prisons,     *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Ricardo Rios, local director/warden;    *
Michael K. Nelley, regional director;   * [UNPUBLISHED]
Harley Lappin, national director,       *
                                        *
            Appellees.                  *
                                   ___________

                            Submitted: February 24, 2010
                               Filed: February 26, 2010
                                ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Federal inmate Rudolph George Stanko appeals the district court’s1 dismissal
of his 28 U.S.C. § 2241 petition. Having reviewed the record de novo, see Lopez-



      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Jeanne J.
Graham, United States Magistrate Judge for the District of Minnesota.
Lopez v. Sanders, 590 F.3d 905, 907 (8th Cir. 2010), we find no basis for reversal.
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                        -2-